Citation Nr: 0914098	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-13 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for shin splints 
of the right leg, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased evaluation for shin splints 
of the left leg, currently evaluated as 10 percent disabling. 

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1989 
to September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied entitlement to 
compensable ratings for shin splints of the right and left 
legs and denied entitlement to a total disability rating 
based on unemployability due to service-connected disability.  

In July 2007, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of her 
claim.  In November 2007, the Board remanded the claim for 
further development.  In September 2008, the RO assigned a 10 
percent rating for shin splints of the right leg and a 10 
percent rating for shin splints of the left leg, effective 
from September 15, 2003.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The Veteran's shin splints of the right and left legs are 
manifested by complaints of pain.  There is no showing of 
moderate knee or ankle disability of either leg.  




2.  The Veteran's service-connected disabilities alone do not 
preclude her from securing and following substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation beyond 10 
percent for shin splints of the right leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5262 (2008).  

2.  The criteria for an increased evaluation beyond 10 
percent for shin splints of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, DC 5262 (2008).  

3.  The criteria for a total disability rating based on 
unemployability due to service-connected disability have not 
been met and there is no evidence to warrant referral for 
consideration of individual unemployability on an extra-
schedular basis.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With respect to increased-compensation claims, such as for 
the Veteran's shin splints, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that to 
substantiate a claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
this claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  RO letters dated in November 2003 
(on the increased rating issues), January 2004 (on the TDIU), 
and November 2007 informed the Veteran of all three elements 
required by 38 C.F.R. § 3.159(b) (2008).  As to the increased 
rating claims, these letters, however, did not describe the 
particular rating criteria used in evaluating her bilateral 
shin splints, or discuss what evidence was necessary with 
respect to the rating criteria.  Although the Veteran has not 
raised any notice issues, the failure to provide complete, 
timely notice to the Veteran raises a presumption of 
prejudice, which VA is required to rebut.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the Veteran was not prejudiced by the deficiencies in 
the notice letters sent to her.  The specific rating criteria 
for evaluating her disorders were provided to the Veteran in 
the February 2006 statement of the case, which also notified 
her that disabilities are rated on the basis of diagnostic 
codes.  Additionally, the Veteran's statements reflect that 
she had actual knowledge of the evidence necessary for an 
increased rating of her bilateral shin splints.  The rating 
code requires that there be a showing of moderate impairment 
to increase the Veteran's rating from the currently assigned 
10 percent.  Her statements show that she has argued that her 
disability is more than slight, and she has described 
symptoms that she argues have increased.   (See, her 
September 2003 claim; her letter to VA received in January 
2004; her February 2005 notice of disagreement (in which she 
refers to the criteria in DC 5262); her April 2006 
substantive appeal; her July 2007 hearing testimony; and her 
December 2007 statement.  She has also submitted lay 
statements from her husband and her sister in support of her 
claim.  These statements describe her symptoms and complaints 
regarding increased disability of the lower extremities.  

Although the Veteran was not given notice on these issues, 
since she submitted evidence as to the effect of her 
disability on daily life, and the rating criteria; thus, she 
had a meaningful opportunity to participate in the 
adjudication process and was not prejudiced by the failure to 
receive all required notice.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  
Accordingly, she demonstrated that she had read the statement 
of the case and the rating criteria, and had an understanding 
of the evidence of symptomatology necessary for a higher 
disability rating.  As such, the Board finds that she had 
knowledge of the particular rating criteria used in 
evaluating her disabilities and of what evidence was 
necessary for an increased rating, and therefore was not 
prejudiced by any notice deficiency.  The claim was 
readjudicated in a December 2008 supplemental statement of 
the case. 

As for the TDIU claim, the RO's January 2004 (mailed before 
the February 2004 rating decision) and November 2007 letters 
notified the Veteran of the evidence necessary to establish a 
TDIU claim, what evidence VA was collecting, and what 
evidence should be submitted by the Veteran.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Regarding the duty to assist, the RO has 
provided the Veteran with two VA examinations and an opinion 
was provided as to the TDIU claim.  It is noted that the 
Veteran's representative has requested in his February 2009 
argument that the Veteran be scheduled for another 
examination since it is believed that the June 2008 VA 
examination was inadequate.  The representative has referred 
to two statements that he believed were general and not 
specific to the Veteran.  The Board finds that the June 2008 
examination was adequate for rating the Veteran's disorder.  
There is no indication that the examination was inadequate; 
the examiner reviewed the claims folder and medical records 
of the Veteran, and the report adequately addressed the 
pertinent criteria for consideration of her disabilities.  It 
provided all of the specific information necessary to 
determine the current manifestations of the Veteran's 
disorder.  

Further, while the Veteran indicated at her Board hearing in 
July 2007 that she went to a private doctor, she failed to 
return the VA Form 21-4142 to VA that was sent to her in July 
2008, so that an attempt could be made to acquire those 
records.  Accordingly, no private treatment records for these 
conditions could be obtained.  The duty to assist has 
therefore been satisfied and there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would be capable of substantiating this claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


Increased Evaluations 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).  Thus, staged ratings may 
be assigned if the severity of the disability changes during 
the relevant rating period.  

The Veteran claims that her shin splints of the right and 
left legs warrant a higher rating the 10 percent ratings 
currently assigned.  Service connection was granted for her 
bilateral shin splints in March 1992.  Noncompensable 
evaluations were assigned under DC 5311 separately for both 
legs.  In September 2003, she requested increased 
evaluations.  In February 2004, the RO confirmed and 
continued the noncompensable evaluations under DC 5262, 
impairment of the tibia and fibula.  The Veteran disagreed 
and this appeal ensued.  During the course of the appeal, the 
RO assigned ten percent evaluations for each disorder under 
5262.  Because the increase in the evaluation of the 
veteran's right and left leg shin splints does not represent 
the maximum rating available for the condition, the Veteran's 
claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

Under DC 5262, malunion of the tibia and fibula with slight 
knee or ankle disability is rated 10 percent disabling; 
malunion of the tibia and fibula with moderate knee or ankle 
disability is rated 20 percent disabling; and malunion of the 
tibia and fibula with marked knee or ankle disability is 
rated 30 percent disabling.  Nonunion of the tibia and fibula 
with loose motion, requiring a brace, is rated 40 percent 
disabling.  Id. 

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Dorsiflexion of the ankle is considered to be normal when it 
ranges from 0 to 20 degrees.  Plantar flexion of the ankle is 
considered to be normal when it ranges from 0 to 45 degrees.  
Extension and flexion of the knee are considered to be normal 
when they range from 0 to 140 degrees.  38 C.F.R. § 4.71, 
Plate II (2008).  




The words "moderate" and "marked" as used in the various 
diagnostic codes are not defined in the VA Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6 (2008).  


        The Evidence

The record reflects that the Veteran was examined for 
disability evaluation in October 2003.  Her medical history 
was noted.  She complained of discomfort off and on in her 
legs, and aching on a daily basis.  On examination it was 
noted that the Veteran is an extremely obese female, and that 
at 5'8" tall and 288 pounds, she is more than 120 pounds 
overweight.  She was noted to have a normal gait.  The 
Veteran stood on her heels and toes and it was noted that 
there were no abnormalities in the knees or ankles and that 
motion of these joints was fine.  There was no crepitus, 
swelling or tenderness of either leg.  It was noted that X-
rays of the legs in 1997 and recently were normal.  The 
diagnostic impression was, normal legs, bilaterally.  An 
addendum was added that the Veteran has been a known diabetic 
for more than two years and that her diabetes may have 
something to do with her distorted perception and discomfort 
in her lower extremities.  
 
VA X-ray reports of the lower legs in the file dated in 
October 2003 show negative bilateral lower leg views, and a 
negative tibia and fibula study.  
 
The Veteran underwent a VA muscles examination in June 2008.  
The claims file and the medical records were reviewed.  
Examination revealed that there was no muscle that was 
injured, destroyed or transversed; no intermuscular scarring; 
no scarring; no residuals of nerve damage; no tendon damage; 
no muscle herniation; no lost of deep fascia or muscle 
substance; and no limitation of motion of any joint by muscle 
injury or disease.  Muscle function was noted to be normal in 
terms of comfort, endurance, and strength to perform 
activities of daily living.  The diagnosis was, suspected 
shin splints per clinical presentation.  The examiner noted 



that there was no significant occupational effect, and that 
there were no effects of the problem on usual daily 
activities.  

The Veteran underwent a VA bones examination in June 2008.  
The claims file and the medical records were reviewed.  It 
was noted that the Veteran reported having pain at the 
bilateral medial aspects of the tibias even without activity 
but aggravated by activity.  It was also noted that there was 
no fracture site motion, no history of deformity, and no use 
of assistive devices.  It was reported that the condition did 
not affect motion of the joint, and that there were no flare-
ups of bone or joint disease.  The examiner noted that there 
was no evidence of leg shortening, no abnormal bone, no 
abnormal joint, and no infection.  The Veteran's gait was 
documented as normal.  There was no genu recurvatum, bone 
disease or malunion of the os calcis or astragalus.  The 
examiner reported that there was absolutely normal bilateral 
bone/tibial compartments and the exams suggest that the shin 
splints are long resolved with no residual.  (Emphasis in 
original).  Dorsiflexion of the right and left ankles was 
from 0 to 20 degrees with no additional limitation of motion 
on repetitive use; plantar flexion of the right and left 
ankles was from 0 to 45 degrees, with no additional 
limitation of motion on repetitive use.  Flexion of the right 
and left knees was from 0 to 140 degrees with no additional 
limitation of motion on repetitive use.  There was no 
inflammatory arthritis.  As to the right and left knees, 
there was no instability, and no crepitation.  As to the left 
and right ankles, there was no instability.  A bone scan of 
the tibia was noted to be negative of the right and left 
tibia and fibula.  X-rays of the knees and ankles were 
negative. The diagnosis was, resolved shin splints, normal 
legs/knees/ankles.  


        Discussion

The objective findings do not demonstrate evidence of 
malunion of the Veteran's right or left tibia and fibula with 
moderate knee or ankle disability.  The Veteran has described 
increased pain due to her shin splints as well as flare-ups.  
Significantly, however, the VA examinations have been 
negative, with essentially normal findings, including ranges 
of motion, motor strength, and gait; the ability to walk 
without the aid of any ambulatory devices; and no tenderness, 
instability, swelling, crepitus, or obvious deformity or 
abnormalities of the legs.  X-rays and a bone scan are 
normal.  Additionally, a VA examiner has stated that her 
diabetes might contribute to her lower extremity discomfort.  
Clearly, based on the evidence in the file, the Veteran's 
bilateral shin splint disorders are manifested by no more 
than slight impairment.  Thus under DC 5262, a higher rating 
is not warranted.  

Further, the essentially normal ranges of motion of the 
Veteran's knees and ankles do not support a rating based on 
limitation of motion of either of these joints.  38 C.F.R. § 
4.71a,  DCs 5260, 5261 provide that a 10 percent evaluation 
is assignable for flexion of the leg limited to 45 degrees 
and extension of the leg limited to 10 degrees.  A 20 percent 
evaluation is assignable for flexion of the leg limited to 30 
degrees and extension of the leg limited to 15 degrees.  A 30 
percent evaluation is assignable for flexion of the leg 
limited to 15 degrees and extension of the leg limited to 20 
degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2008); see also 
VAOGCPREC 9-2004 (Sept. 17, 2004) (holding that separate 
evaluations under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation 
of flexion) and DC 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint).  The evidence of 
record shows motion of the knees to be from 0 to 140 degrees, 
which as noted above, is considered normal.  Thus, rating the 
disorders under DCs 5260 and/or 5261 is not for 
consideration.  DC 5271 is also potentially applicable in 
this case and provides that a 10 percent evaluation is 
assignable for moderate limited of motion of the ankle.  A 20 
percent evaluation is assignable for marked limited of motion 
of the ankle.  38 C.F.R. § 4.71a, DC 5271 (2008).  Here, both 
plantar flexion and dorsiflexion of the ankles is noted to be 
within normal limits on VA examination in June 2008.  

Further, there is no showing of knee ankylosis (DC 5256), 
knee instability (DC 5257), or dislocated or removal of the 
semilunar cartilage (DC 5258, 5259).  And it has been noted 
that there is no genu recurvatum (DC 5263).  

The Veteran does not have ankylosis of the ankle, ankylosis 
of subastragalar or tarsal joint, or malunion of the os 
calcis or astragalus.  Therefore, Codes 5270, 5272, and 5273 
are not applicable.  38 C.F.R. § 4.71a (2008). There are no 
other potentially applicable Diagnostic Codes under which the 
Veteran's right and left shin splints could be rated.  

In sum, there is no evidence of record indicating that the 
Veteran has more than slight knee or ankle disability 
secondary to her service-connected right and left leg 
disabilities, which would warrant a higher evaluation under 
DC 5262; extension of the leg limited to 15 degrees, flexion 
of the leg limited  to 30 degrees, or ankylosis of the knees 
secondary to her service-connected right and left leg 
disabilities, which would warrant a higher evaluation under 
DC 5256, 5260 or 5261; instability of the knees which would 
warrant a higher rating under DC 5257; or marked limitation 
of the ankle or ankylosis of the ankle secondary to her 
service-connected right and left leg disabilities, which 
would warrant a higher evaluation under DC 5270 or 5271.   

Also, based on the evidence of record, the Board finds that 
the currently assigned 10 percent ratings for service 
connected shin splints adequately portray any functional 
impairment, pain, and weakness that the Veteran experiences 
as a consequence of use of her lower extremities.  As noted 
on examination in June 2008, there was no additional 
limitation of motion on repetitive use.  Her gait is normal.  
Muscle function was also noted in June 2008 on muscles 
examination to be normal in terms of comfort, endurance, and 
strength to perform activities of daily living.  On VA bones 
examination in June 2008, it was reported that her 
disabilities mildly affected her ability to do chores and to 
shop and prevented her from sports.  There is no indication 
that the Veteran has weakness or painful motion.  It was 
noted that there were no flare-ups of bone or joint disease.  
See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a.  Thus, the Board finds that any 
functional impairment experienced by the Veteran is 
adequately compensated in the 10 percent ratings assigned. 

The Board has also considered whether a separate rating would 
be warranted under diagnostic criteria for rating muscle 
injury C.F.R. § 4.73, Diagnostic Code (DC) 5311 (2008).  Such 
injuries are classified as slight, moderate, moderately 
severe, or severe, depending on the type of injury sustained, 
the history and complaints, and the objective clinical 
findings.  The record, however, does not contain evidence of 
muscle injury involvement.  No muscle groups have been 
identified as being involved.  On VA muscles examination in 
June 2008, it was noted that there was no muscle that was 
injured destroyed or transversed.  There was no loss of 
muscle substance, and muscle function was normal.  Thus, 
there is no medical evidence that would warrant a separate 
rating under diagnostic criteria for evaluating muscle 
injury.  See 38 C.F.R. § 4.73, Diagnostic Code 5311 (2008).  

Based on these criteria as well as the evidence noted above, 
the record establishes that the veteran's right and left leg 
disability pictures do not more nearly approximate the 
criteria for higher evaluations under any applicable DC 
during any time period at issue in this appeal.  The Board 
has considered whether higher ratings might be warranted for 
any period of time during the pendency of this appeal.  Hart, 
supra.  However, the weight of the credible evidence 
demonstrates that the manifestations of the Veteran's service 
connected right and left shin splints have warranted no more 
than a 10 percent rating since September 15, 2003, the 
effective date of the grant of that evaluation.  

Overall, the evidence does not support an evaluation in 
excess of 10 percent for the service-connected disorders, and 
these claims must be denied.  38 C.F.R. § 4.7.  


        Extraschedular Consideration

In a recent case, The United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of 



hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran's symptoms reflect no more than slight 
impairment.  Such impairment is contemplated by the rating 
criteria.  Her disorders are adequately compensated under the 
current ratings, and the rating criteria reasonably describe 
the Veteran's disabilities.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.


TDIU

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at  
60 percent or more, and if there are two or more  
disabilities, there shall be at least one disability ratable  
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or  
more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be 
considered substantially gainful employment.   

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. Advancing age, any impairment caused by conditions 
that are not service connected, and prior unemployability 
status must be disregarded when determining whether a Veteran 
currently is unemployable. 38 C.F.R. § 4.16(a). 

To establish a total disability rating based on individual 
unemployability on the regular basis, there must be 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For a Veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a Veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Factors to be considered are the Veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

In exceptional circumstances, even where the Veteran does not 
meet the schedular percentage requirements under 38 C.F.R. § 
4.16(a), TDIU may still be assigned on an extraschedular 
basis, upon a showing that the Veteran is unable to obtain or 
retain substantially gainful employment due to service- 
connected disabilities.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

The Veteran has the following service-connected disabilities:  
shin splints of the left leg, rated as 10 percent disabling; 
and shin splints of the right leg, rated as 10 percent 
disabling.  Her combined rating is 20 percent, including the 
bilateral factor, and she therefore fails to meet the 
schedular criteria for a TDIU.  Nevertheless, a TDIU may 
still be available if the Veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b).  

When the Veteran was examined by VA in October 2003, the 
Veteran reported that she had held a total of two jobs, 
totaling one year of employment, since her discharge from 
active service.  She reported spending five years as a 
student, and 



graduating in 2002.  Examination of the lower extremities was 
normal, and it was noted that the Veteran's diabetes could be 
contributing to her lower extremity discomfort. 

The Veteran was also examined by VA in June 2008 for muscles 
and for bones.  On muscles examination, the finding was, 
suspected shin splints per clinical presentation.  The 
examiner indicated that there were no significant general 
occupational effects, and no effects on usual daily 
activities.  On bones examination, the finding was that the 
Veteran had absolutely normal bilateral bone/tibia 
compartments examines which suggested that shin splints are 
long resolved with no residual (Emphasis in original).  The 
Veteran's employment history was noted.  She worked as a 
restaurant hostess in 1994 for five months; as a clerk for 
three months in 1996; and as a clerk for three months in 
1998.  It was reported that she was a homemaker in between 
for children born in 1995 and 2001.  It was noted that the 
Veteran was currently unemployed for 10 to 20 years.  The 
reason for her unemployment was that she could not get a job 
because she tells employers that she is disabled and 
therefore they will not hire her.  The Veteran was diagnosed 
as having resolved shin splints-normal legs/knees/ankles.  
The VA examiner found that the Veteran is not unemployable 
due to service-connected shin splints.  The examiner pointed 
out that the claims file was reviewed, and that 
unemployability is not caused by or a result of resolved shin 
splints.  The rationale was that there was no evidence of the 
Veteran still having shin splints or any residual from them.  
The examiner stated that the Veteran claims to hold two 
degrees and has held clerical jobs in the past, but has spent 
most of her time having two children and caring for them.  It 
was reported that the Veteran has the ability to seek gainful 
employment based on a normal orthopedic condition.  

The Veteran has a degree in child development pre-school 
management and a Bachelor of Science degree in Social 
Service.  (See hearing testimony of July 2007).  She has also 
indicated on a VA Form 21-8940, dated in January 2004, that 
she studied medical assistant through correspondence.  She 
has worked as a clerk and has stated that she left her last 
job to pursue her education.  Although the Veteran has 
asserted that she cannot work because of her service-
connected disabilities, the 




Board finds no objective medical evidence that the Veteran's 
service-connected disabilities would render her unemployable.  
The Veteran has been found by a VA examiner to not be 
unemployable due to her service-connected disabilities.  This 
was determined after examining the Veteran and reviewing the 
claims file.  Rationale was provided for this determination.  
No medical opinion of record has been presented that reaches 
a different conclusion.  

Moreover, although the Veteran has asserted being unable to 
work due to her bilateral shin splint disabilities, at her 
hearing before the undersigned she stated that she last 
worked in 1998 and that she left the job because it was 
temporary and she wanted to finish her degree.  She has also 
stated that she is not employable because she tells 
prospective employers that she is disabled and they do not 
hire her.  The fact that a Veteran is unemployed or has 
difficulty obtaining employment is insufficient, in and of 
itself, to establish unemployability.  The relevant question 
is whether the Veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  

The Board, therefore, concludes that this case presents no 
unusual or exceptional circumstances that would justify a 
referral of the total rating claim to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.  There is no evidence of anything out of the 
ordinary, or not average, in the Veteran's situation as a 
result of her service-connected disabilities.  No medical 
professional has ever stated that the Veteran's service-
connected disabilities preclude her from obtaining or 
maintaining employment.  In the absence of any evidence of 
unusual or exceptional circumstances beyond that which is 
contemplated by the assigned schedular disability 
evaluations, the preponderance of the evidence is against the 
claim.  The benefit-of-the- doubt rule does not apply and 



the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

An increased evaluation for shin splints of the right leg, 
beyond 10 percent is denied.  

An increased evaluation for shin splints of the left leg, 
beyond 10 percent is denied.  

A total disability rating based on unemployability due to 
service-connected disability is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


